COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Truyen Luong v. Robert A. McAllister, Jr. and Robert A. McAllister
                          Jr. and Associates, P.C.

Appellate case number:    01-17-00198-CV

Trial court case number: 2016-15069

Trial court:              61st District Court, Harris County, Texas

Date motion filed:        August 16, 2018

Party filing motion:      Appellee


       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Terry Jennings
                   Acting for the Court

Panel consists of: Justices Jennings, Keyes, and Higley.

Date: September 6, 2018